     Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 1 of 30 PageID #:3679




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    UNITED STATES OF AMERICA                           )
                                                       )              No. 17-cr-00827
            v.                                         )
                                                       )              Judge Andrea R. Wood
    BRYAN PROTHO                                       )
                                                       )

                              MEMORANDUM OPINION AND ORDER

          On December 20, 2017, Minor A1 was kidnapped while walking home from school in

Calumet City, Illinois. The perpetrator dragged her into his car, drove her into a back alley,

sexually assaulted her, let her out of the vehicle, and drove off. Defendant Bryan Protho was

subsequently arrested for the crime, tried before a jury, and convicted of one count of kidnapping

in violation of the Federal Kidnapping Act, 18 U.S.C. § 1201(a)(1). Because the jury also found

that Minor A was under 18 years old, Protho was over 18 years old, and Protho was not related to

Minor A, Protho is subject to an enhanced penalty—specifically, a mandatory minimum sentence

of 20 years’ imprisonment—pursuant to 18 U.S.C. § 1201(g)(1). Protho has now filed post-trial

motions for judgment of acquittal and for a new trial pursuant to Federal Rules of Criminal

Procedure 29 and 33, respectively. (Dkt. Nos. 150, 152.) For the following reasons, the Court

denies Protho’s motions.

                                             BACKGROUND

          Protho was convicted of kidnapping Minor A after a two-week trial, during which the

jury heard testimony from 30 witnesses and saw more than 100 exhibits admitted into evidence.

The following summarizes the trial evidence.


1
    The victim is referred to as “Minor A” throughout this opinion.
    Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 2 of 30 PageID #:3680




        The victim, Minor A, testified regarding her kidnapping and assault.2 (Tr. 1004–63.) She

stated that on December 20, 2017, a person in a red truck started following her as she was

walking home from school. (Tr. 1010–12.) The driver pulled into a driveway, got out of the car,

pretended to be talking on the phone, and then grabbed Minor A and pulled her into the car. (Tr.

1012–13.) The driver hit her, threatened her, and drove into an alley. (Tr. 1014–18.) He sexually

assaulted Minor A and then let her out of the car. (Tr. 1018–23.) Minor A ran down the alley and

started knocking on doors to get help, ultimately flagging down a woman who assisted her. (Tr.

1023.) The woman who stopped to assist Minor A after she escaped from her attacker also

testified to the jury regarding her interactions with Minor A following these events. (Tr. 618–39.)

        At trial, Minor A described for the jury her assailant’s race, facial features, bald head, and

clothing, including a purple hat. (Tr. 1026.) Minor A also testified about how she had identified

her assailant in a photo array seven days after her assault and again when shown photographs a

few weeks later. (Tr. 1026–29.) Law enforcement officers testified that the images Minor A

identified depicted Protho, and those images were admitted into evidence. (Tr. 696–97, 701,

934–95, 1029.) According to these witnesses, Minor A initially described her attacker as a

heavy-set African-American male, with little moles near his eye and a short beard, wearing a

black jacket and dark pants, and driving a red SUV. In a later interview, she added that he also

wearing the aforementioned purple hat and had a scar on his cheek.

        That Minor A was grabbed off the street by a male attacker in the manner she described

was not seriously disputed at trial, as the abduction was captured on video by a security camera

at a nearby residence, the video was played for the jury, and a witness was called to authenticate



2
 As discussed in greater detail below, Minor A testified via closed-circuit television pursuant to 18
U.S.C. § 3509.



                                                     2
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 3 of 30 PageID #:3681




the footage. (Tr. 592–600.) However, the images of Minor A’s attacker on the video were not

sufficiently clear to permit ready identification. Thus, the Government’s case-in-chief focused on

proving that Protho was the perpetrator.

       The Government called several witnesses to present evidence placing Protho and his

vehicle in the vicinity of the kidnapping on December 20, 2017. Even putting aside Minor A’s

identification of him from the photo array and photographs, the Government presented ample

evidence that the vehicle used in the kidnapping was Protho’s red Ford Explorer, that Protho

himself was present with his Ford Explorer at a gas station in Calumet City less than two miles

from where the kidnapping occurred and less than half and hour before the kidnapping occurred,

and that later on the day of the kidnapping, Protho went to a hospital wearing clothes (a black

hooded sweatshirt, white t-shirt, dark pants, and hat) similar to the clothing worn by the

kidnapper. For example, Robert Strobo, the general counsel for Paysign, a company that issues

prepaid credit cards, testified regarding records showing where and when a prepaid card issued

to Protho was used on the day of the crime. (Tr. 756–64.) Rod Smith, an employee at the Illinois

Secretary of State’s Department of Information Technology, testified regarding temporary

license plate records related to Protho’s vehicle. (Tr. 765–73.) Debbie Swanson, the director of

health information management at St. Catherine Hospital, testified about medical records

showing that Protho checked into the hospital on the day of the kidnapping after the kidnapping

occurred. (Tr. 860–64.) Protho was also recorded by the hospital video cameras while he was

there. Matthew Fyie, a manager of design analysis engineering at Ford Motor Company, testified

that certain features on Protho’s car (including nonstandard wheels and a missing passenger-side

step-up bar) that could be seen on the vehicle in the surveillance video of the kidnapping,

represented custom modifications (i.e., not standard features) for a Ford Explorer. (Tr. 864–91.)




                                                 3
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 4 of 30 PageID #:3682




Lorena Martinez, a supervisor at the staffing agency where Protho worked, testified that he was

not at work on the day of the kidnapping or the following day. (Tr. 1149–60.)

       In addition, the Government called as witnesses five Calumet City Police Department

employees, who testified regarding the investigation of the kidnapping and the evidence

collected. (Tr. 640–701, 734–55, 891–97.) Craig Golucki, a Chicago Police Department officer,

testified that he extracted data from Protho’s phone and indexed its contents following his arrest.

(Tr. 1194–1208.) Several Federal Bureau of Investigation (“FBI”) agents and task force officers

also testified regarding the investigation, including their interviews with Minor A, her

identification of Protho as the assailant, and other details. (Tr. 773–812, 931–49, 1216–97, 1513–

22.) The investigation included the collection of surveillance video from various sources in the

community, including red-light camera and security video showing the path driven by the vehicle

involved in the kidnapping and providing a clear image of the vehicle’s yellow temporary license

plate as well as other identifying characteristics.

       Other FBI employees provided expert testimony. Ashley Baloga, an FBI forensic

examiner, testified that certain fibers found on Minor A’s clothing were consistent with fibers

found on Protho’s clothing and vice versa. (Tr. 897–926, 949–60.) Anthony Imel, another FBI

forensic examiner, explained how the jury could use matching “class characteristics” to compare

photographs of Protho and his Ford Explorer with images from video footage from the day of the

kidnapping of the attacker and his vehicle. (Tr. 1305–1402, 1429–53.) Joseph Raschke, an FBI

special agent with expertise in cellular analysis, testified that “cell-site information” showed that

Protho’s phone was off or unable to connect to service between 12:52 p.m. and 3:45 p.m. on

December 20, 2017, a period of time that overlapped with the time of the kidnapping. (Tr. 1114–

48.)




                                                  4
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 5 of 30 PageID #:3683




       After the Government rested its case-in-chief, Protho testified in his own defense. His

testimony focused on what he claims to have been doing at the time of Minor A’s kidnapping,

including suggesting an explanation for how his car could have been present at the crime scene

even though he was not there. Specifically, Protho testified that he had lent his car to his friend

“Ell” during the time when the kidnapping occurred. (Tr. 1549–51.) Protho explained that Ell

was his marijuana dealer and that he did not know “Ell’s” last name, although he had known Ell

for 15 years. (Tr. 1536–37.) Protho also stated that Ell had arranged to meet Protho at a parking

lot to deliver marijuana to him (for which Protho had already paid), that Ell then told Protho that

he did not have the drugs with him and wanted to borrow Protho’s car to pick them up, and that

Protho loaned Ell his car for that purpose. (Tr. 1543–50.) Protho explained that he fought with

Ell physically, injuring one of his own fingers. (Tr. 1549.) Protho claims that he initially waited

in Ell’s car while Ell went to pick up the drugs, but ultimately he decided to drive home in Ell’s

car after Ell failed to return. (Tr. 1555–57.) According to Protho, Ell later drove to Protho’s

home (again without bringing any marijuana), the two men got into a “scuffle,” and Ell left. (Tr.

1557–58.) Protho also described Ell’s physical appearance, which happened to be consistent with

the description of her attacker given by Minor A. (Tr. 1552–54.) Furthermore during his cross-

examination by the Government, Protho attempted to explain why he did not provide the story

regarding Ell to law enforcement officers investigating the kidnapping at any time from his

initial interview up until he took the stand at trial. Specifically, Protho testified that when he was

first interviewed about the crime, he was worried that the officers might be lying to him about

their investigation of a sexual assault to get him to admit something about his drug transactions.

(Tr. 1796–97.)




                                                  5
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 6 of 30 PageID #:3684




       In further support of his claim that someone else must have kidnapped and assaulted

Minor A, Protho also called to the witness stand several police officers, who testified regarding

certain purported inconsistencies in Minor A’s statements describing her attacker, including that

she at times described the kidnapper’s hat as black, not purple or maroon. (Tr. 1481–1522.)

       The Government presented two rebuttal witnesses. First, Breanna Barajas, a program

supervisor and forensic interviewer at La Rabida Children’s Advocacy Center who interviewed

Minor A the day after she was assaulted, testified that the victim described the kidnapper’s hat as

purple during their interview. (Tr. 1809–13.) Second, the Government recalled Golucki, who

testified that a photograph on Protho’s phone appeared to have been deleted—the inference

being that Protho deleted it to hide his involvement in the crime. (Tr. 1814–22.)

                                     LEGAL STANDARDS

       Protho has filed post-trial motions under Federal Rules of Criminal Procedure 29 and 33.

Rule 29 requires the Court to enter a judgment of acquittal where the evidence presented at trial

“is insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a). “[A] defendant seeking a

judgment of acquittal faces a nearly insurmountable hurdle . . . [but] the height of the hurdle

depends directly on the strength of the government’s evidence.” United States v. Garcia, 919

F.3d 489, 496–97 (7th Cir. 2019) (internal quotation marks omitted). Great deference is given to

the jury’s determination: “the relevant question is whether, after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319

(1979). While this analysis requires that evidence be viewed in the light most favorable to the

Government, Protho need not establish that no evidence supports his convictions. Id. at 320.




                                                 6
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 7 of 30 PageID #:3685




Instead, “[a] properly instructed jury may occasionally convict even when it can be said that no

rational trier of fact could find guilt beyond a reasonable doubt.” Id. at 317.

       Protho also seeks a new trial under Rule 33, pursuant to which “[u]pon the defendant’s

motion, the court may vacate any judgment and grant a new trial if the interest of justice so

requires.” Fed. R. Crim. P. 33. The Seventh Circuit has cautioned that Rule 33 motions should be

granted only in “the most extreme cases.” United States v. Linwood, 142 F.3d 418, 422 (7th Cir.

1998) (internal quotation marks omitted); see also United States v. Santos, 20 F.3d 280, 285 (7th

Cir. 1994) (explaining that jury verdicts in criminal cases are “not to be overturned lightly”). “A

new trial is warranted only where the evidence preponderates so heavily against the defendant

that it would be a manifest injustice to let the guilty verdict stand.” United States v. Conley, 875

F.3d 391, 399 (7th Cir. 2017). Accordingly, “[t]he court may not reweigh the evidence and set

aside the verdict simply because it feels some other result would be more reasonable . . . The

evidence must preponderate heavily against the verdict, such that it would be a miscarriage of

justice to let the verdict stand.” United States v. Reed, 875 F.2d 107, 113 (7th Cir. 1989) (internal

quotation marks omitted).

                                           DISCUSSION

       I.      Acquittal Based on the Sufficiency of the Evidence

       In his Rule 29 motion, Protho argues that he is entitled to a judgment of acquittal based

on the purportedly insufficient evidence supporting the jury’s guilty verdict. When evaluating a

challenge to a guilty verdict based on the sufficiency of the evidence, the Court must “view the

evidence in the light most favorable to the prosecution and ask whether any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.” United States

v. Salinas, 763 F.3d 869, 877 (7th Cir. 2014) (citing Jackson, 443 U.S. at 319). To overturn a




                                                  7
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 8 of 30 PageID #:3686




jury verdict, the Court must conclude that “the record is devoid of the evidence from which a

reasonable jury could find guilt beyond a reasonable doubt.” United States v. Mire, 725 F.3d

665, 678 (7th Cir. 2013).

       Protho contends that no reasonable jury could have credited the eyewitness identification

by Minor A because her description and recollection of the kidnapper differed from Protho’s

actual appearance. Specifically, among other things, Minor A did not initially describe the

kidnapper as having a beard, did not mention certain marks on Protho’s face (including his

tattoos), and stated that the kidnapper had a pattern of what appeared to be little moles all around

his face. Protho further notes that his DNA was not found on the victim or her clothes to a

reasonable degree of scientific certainty, and no fingerprint or DNA evidence linked him to the

offense. Finally, Protho points out that no one other than Minor A identified him as the

kidnapper.

       Contrary to Protho’s assertions, however, the jury in this case saw and heard plenty of

evidence pointing to his guilt. First, the jury learned that Minor A identified Protho in a six-

person photo array seven days after the kidnapping. A few weeks later, she viewed additional

images (which were admitted into evidence at trial) and told law enforcement that she was 100

percent certain that the person pictured was the man who kidnapped her. (Tr. 1030.) The jury

heard Minor A’s testimony, including the cross-examination by Protho’s counsel, and was able

to assess her credibility and the reliability of her memory.

       The jury also heard evidence indicating that Protho’s car was used in the kidnapping and

suggesting that he was in the vicinity as well. The jury viewed numerous surveillance videos that

captured the kidnapping as well as events leading up to and following the crime. Credit card

records placed Protho within around two miles from the scene of the kidnapping 22 minutes




                                                  8
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 9 of 30 PageID #:3687




before it occurred. (Tr. 1918–19.) Cell-site and telephone records showed that Protho’s phone

had no activity during and around the time of the kidnapping. (Tr. 1156.) Employment records

and testimony from Protho’s supervisor confirmed that Protho did not attend work, yet did not

call off of work on the day of the kidnapping. (Tr. 1156–60.)

       The testimony from the Government’s fibers expert provided a basis for the jury to

conclude that fibers were transferred between Protho’s clothing and Minor A’s clothing. (Tr.

897–926, 949–60.) Video of Protho at a hospital showed that, on the evening of the kidnapping,

he was wearing clothing that matched the victim’s description of the kidnapper, including a

purple hat. (Tr. 696–701.) And finally, a reasonable jury could have discounted Protho’s

testimony suggesting that the real kidnapper was his marijuana dealer, who looked similar to

Protho, wore similar clothing to him, and had borrowed Protho’s car to pick up drugs. The jury

had the opportunity to assess Protho’s own credibility and could have reasonably determined that

he was not telling the truth.

       Simply put, there was ample evidence to support the jury’s guilty verdict. In asking the

Court to conclude otherwise, Protho beseeches the Court to draw inferences in his favor and to

find that his attempts to impeach the Government’s case were so successful that no reasonable

jury could have found him guilty. But the Court, as it must, draws all reasonable inferences in

the Government’s favor. Based on the record, a reasonable jury easily could have found against

Protho on all elements of the charged crime.

       II.     Acquittal or New Trial Based on the Constitutionality of the Federal
               Kidnapping Act

       Protho also has renewed post-trial his argument that the Federal Kidnapping Act

unconstitutionally exceeds Congress’s authority under the Commerce Clause. He challenges the

statute as unconstitutional on its face and as applied to the circumstances of this case. Protho



                                                 9
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 10 of 30 PageID #:3688




further contends that even if the statute is constitutional, his Ford Explorer does not constitute an

instrumentality of interstate commerce and the jury instruction permitting the jury to reach that

conclusion was given in error.

       The Federal Kidnapping Act makes it a federal crime to seize, confine, or kidnap any

person for ransom, reward, or “otherwise,” when the perpetrator, as relevant here, “uses the mail

or any means, facility, or instrumentality of interstate or foreign commerce in committing or in

furtherance of the commission of the offense.” 18 U.S.C. § 1201(a). Pursuant to the Commerce

Clause, Congress has the power “[t]o regulate Commerce with foreign Nations, and among the

several States, and with the Indian Tribes.” U.S. Const. art. 1, § 8, cl. 3. This power includes the

ability to “regulate the use of the channels of interstate commerce . . . regulate and protect the

instrumentalities of interstate commerce . . . [and] regulate those activities having a substantial

relation to interstate commerce.” United States v. Lopez, 514 U.S. 549, 558–59 (1995).

Nonetheless, the Commerce Clause does not grant Congress unlimited authority to regulate or

criminalize behavior carrying any link whatsoever to interstate commerce. See United States v.

Morrison, 529 U.S. 598 (2000) (holding that Congress could not provide a civil remedy for

victims of domestic violence under the Commerce Clause); Lopez, 514 U.S. 549 (finding that the

Gun-Free School Zones Act, which criminalized the possession of firearms within a certain

distance of schools, was not within the scope of Congress’s power under the Commerce Clause).

       The scope of the Federal Kidnapping Act, however, is specifically limited to kidnappings

involving the mail or means, facilities, or instrumentalities of interstate or foreign commerce. By

its terms, the statute does not extend beyond the limits of the Commerce Clause. Numerous

appellate and district courts have upheld the constitutionality of the statute, while the Court has

found no caselaw finding it unconstitutional. See United States v. Chambers, 681 F. App’x 72,




                                                 10
    Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 11 of 30 PageID #:3689




81–82 (2d Cir. 2017) (unpublished), cert. granted, judgment vacated on other grounds, 138 S.

Ct. 2705 (2018) (denying facial and as-applied challenges to the Act); United States v. Morgan,

748 F.3d 1024, 1031–32 (10th Cir. 2014) (rejecting as-applied challenge to the Act); United

States v. Davis, No. 16 CR 570, 2019 WL 447249, at *2 (N.D. Ill. Feb. 5, 2019) (collecting

cases). The Federal Kidnapping Act fits the second category of permissible regulation under the

Commerce Clause, “which includes regulation aimed at local, in-state activity involving

instrumentalities of commerce.” Morgan, 748 F.3d at 1031.3 The Court therefore rejects Protho’s

facial challenge to the act’s constitutionality.

        With respect to the application of the kidnapping statute in this case, Protho argues that a

local, intrastate action cannot be criminalized merely because the vehicle used to commit it was

manufactured in another state. But the Government here contends that Protho’s car is an

instrumentality of interstate commerce, not because of the location of its manufacture or its

manner of use, but rather because it can carry people and goods across state lines. See United

States v. Richeson, 338 F.3d 653, 660–61 (7th Cir. 2003) (“[F]ederal jurisdiction is supplied by

the nature of the instrumentality or facility used, not by separate proof of interstate movement.”

(internal quotation marks omitted)).

        The Seventh Circuit has in a similar context—evaluating the constitutionality of the

federal murder-for-hire statute—held that a car is an instrumentality of interstate commerce even

when used in an intrastate manner. See United States v. Mandel, 647 F.3d 710, 722 (7th Cir.

2011) (denying Commerce Clause challenge under plain error standard and noting that


3
  Protho contended in his initial motion for acquittal (Dkt. No. 114) that the kidnapping statute can only
be sustained under the third category enumerated in Lopez concerning “activities having a substantial
relation to interstate commerce.” 514 U.S. at 558–59. But the act, by its language, targets
instrumentalities of interstate commerce specifically and does not criminalize the broader category of
activities relating to interstate commerce; thus, it is more reasonably construed as regulating
instrumentalities of interstate commerce, the second Lopez category.


                                                    11
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 12 of 30 PageID #:3690




automobiles “play a crucial role in interstate commerce”); see also United States v. Cobb, 144

F.3d 319, 322 (4th Cir. 1998) (holding that automobiles are instrumentalities of interstate

commerce); United States v. Bishop, 66 F.3d 569, 588 (3d Cir. 1995) (same). This Court finds

the reasoning of Mandell persuasive in disposing of Protho’s argument that his Ford Explorer

was not an instrumentality of interstate commerce. If Protho’s vehicle had been gutted of its

operating components, or even stripped of its wheels and put up on blocks in his backyard, he

might have an argument that it could no longer be used to move goods or people and thus could

not form the basis for criminal liability under the federal kidnapping statute. As the record

stands, however, there is no reasonable dispute that his vehicle qualifies as an instrumentality of

interstate commerce.

       Protho relatedly argues that he is entitled to a new trial because the Court erred in

instructing the jury that “[t]he defendant used a means, facility, or instrumentality of interstate

commerce if he used an automobile in committing or in furtherance of the commission of the

offense.” (Jury Instructions, Dkt. No. 124 at 25.) But, as discussed above, an automobile is an

instrumentality of interstate commerce. The Court has discretion to formulate jury instructions so

long as the instructions “represent[] a complete and correct statement of law.” United States v.

Matthews, 505 F.3d 698, 704 (7th Cir. 2007). Here, the Court correctly stated the law in

instructing the jury. There was no error and certainly not one warranting a new trial.

       III.    New Trial Based on Improperly Admitted Expert Testimony

       Prior to trial, the Court denied Protho’s motions in limine to bar testimony from expert

witnesses Ashley Baloga and Matthew Fyie. The Court also denied in part and granted in part

Protho’s motion to bar testimony from Anthony Imel. Protho contends that the Court erred with




                                                 12
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 13 of 30 PageID #:3691




its rulings allowing these experts to testify, causing him prejudice and entitling him to a new

trial.

         Federal Rule of Evidence 702 governs the admissibility of expert evidence. It provides as

follows:

         A witness who is qualified as an expert by knowledge, skill, experience, training,
         or education may testify in the form of an opinion or otherwise if:

                (a)     the expert’s scientific, technical, or other specialized knowledge
                        will help the trier of fact to understand the evidence or to
                        determine a fact in issue;

                (b)     the testimony is based on sufficient facts or data;

                (c)     the testimony is the product of reliable principles and methods; and

                (d)     the expert has reliably applied the principles and methods to the
                        facts of the case.

Fed. R. Evid. 702. Under this rule, expert testimony must both assist the trier of fact and

demonstrate sufficient reliability. C.W. ex rel. Wood v. Textron, Inc., 807 F.3d 827, 834 (7th Cir.

2015). Accordingly, “the district court serves as a ‘gatekeeper’ whose role is to ensure that an

expert’s testimony is reliable and relevant.” Stuhlmacher v. Home Depot USA, Inc., 774 F.3d

405, 409 (7th Cir. 2014). To be admissible, expert testimony must also reveal something that is

not “obvious to the lay person.” Dhillon v. Crown Controls Corp., 269 F.3d 865, 871 (7th Cir.

2001) (internal quotation marks omitted).

         In Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court laid out four

factors that courts may use to evaluate the reliability of expert testimony: (1) whether the

expert’s conclusions are falsifiable; (2) whether the expert’s method has been subject to peer

review; (3) whether there is a known error rate associated with the technique; and (4) whether

the method is generally accepted in the relevant scientific community. 509 U.S. 579, 593–94




                                                  13
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 14 of 30 PageID #:3692




(1993). This list is neither exhaustive nor mandatory and, ultimately, reliability is determined on

a case-by-case basis. Textron, Inc., 807 F.3d at 835. And the Court wields substantial discretion

in carrying out its gatekeeping function: “The trial court must have the same kind of latitude in

deciding how to test an expert’s reliability, and to decide whether or when special briefing or

other proceedings are needed to investigate reliability, as it enjoys when it decides whether or

not that expert’s relevant testimony is reliable.” Kumho Tire Co. v. Carmichael, 526 U.S. 137,

152 (1999). The proponent of the expert testimony bears the burden of demonstrating that the

testimony satisfies the Daubert standard. Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 705

(7th Cir. 2009).

                A.     Ashley Baloga

       Baloga testified at trial as an expert in fiber analysis. With his present motion, Protho

does not challenge Baloga’s qualifications but instead renews his pretrial argument that fiber

analysis is insufficiently reliable to satisfy the Daubert standard and that Baloga’s testimony was

not relevant.

       To be relevant, expert testimony must assist the trier of fact. Textron, 807 F.3d at 834.

The evidence presented by Baloga at trial tended to show that fiber evidence recovered from

Protho’s car and clothing was consistent with fiber evidence from Minor A’s clothing. Baloga’s

testimony was relevant because it tended to make it more likely that Minor A was in Protho’s car

and that Protho had physical contact with her. Baloga further testified that, although there was no

way one could determine a percentage likelihood of random fibers matching, it was unlikely that

the fibers on two random pieces of clothing would show a match.

       As the Court noted in its prior ruling, appropriately credentialed fiber analysis experts are

regularly qualified as expert witnesses in federal courts. The Court further found that, based on




                                                14
    Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 15 of 30 PageID #:3693




the parties’ representations, the conclusions of fiber analysis are falsifiable and that the methods

of fiber analysis are generally accepted in the relevant scientific community. The Court also

reviewed Baloga’s expert report, which detailed the items that she reviewed, the methodology

she employed, and the results of her examinations. Even though the Government did not show

that fiber analysis techniques had been subjected to peer review or were subject to a known error

rate (indeed, Baloga testified that she could not provide an error rate), the Court was presented

with enough indicia of reliability to admit the testimony. Then, at trial, Baloga described her

methodology in detail while acknowledging its limitations, allowing the jury to properly weigh

her testimony. Protho tested her methodology further through cross-examination. The Court had

no obligation to hold a separate Daubert hearing to decide whether to admit Baloga’s testimony;

as discussed above, the Court has discretion to determine how it will evaluate the reliability of a

proposed expert. And finally, even if Baloga’s testimony was admitted in error (which it was

not) the evidence against Protho was strong enough that he would not have been prejudiced by

the admission of the testimony, a conclusion that the Court also draws regarding Imel and Fyie.

                B.      Anthony Imel

        Imel testified as an expert in forensic video and photograph analysis. As with Baloga,

Protho does not challenge Imel’s qualifications but renews his pre-trial challenge that Imel’s

testimony did not meet the standards of Federal Rule of Evidence 702 and Daubert.4

        Imel’s testimony involved the comparison of images and videos to determine identity—a

task that often does not require specialized expertise. Here, however, the Court reviewed Imel’s

expert report and curriculum vitae and determined that his testimony based on his “knowledge,


4
  Protho also contends that Imel was not timely disclosed as an expert witness. But the substance of
Imel’s testimony was timely disclosed (he stepped in for another FBI employee who would have testified
similarly), and the trial date was continued by more than three months after Imel had been disclosed as a
witness, meaning that Protho had ample time to prepare.


                                                   15
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 16 of 30 PageID #:3694




skill, experience, training or education” would likely “help the trier of fact to understand the

evidence or to determine a fact in issue.” Fed. R. Evid. 702. Imel, an expert in enhancing and

comparing photographs and videos, testified regarding how the jury could use distinguishing

features to compare enhanced video images of people, as well as how to locate and compare

those features in the images and videos available in this case. The central questions for the jury

were whether the vehicle depicted in the footage was Protho’s car and whether the person shown

in security camera footage of the kidnapper was Protho. Imel’s testimony added something that

was not obvious to the jury: what to look for when comparing enhanced images of persons and

vehicles in surveillance footage. Notably, Imel did not opine on whether Protho actually was the

kidnapper or whether his car was actually used in the kidnapping. Instead, he merely provided

tools for the jury to make those determinations itself.

       As noted above, the Court has discretion to determine how best to assess the reliability of

proposed expert testimony. Here, the Court considered Imel’s unchallenged qualifications as a

highly experienced forensic examiner. It also considered his expert report, which explained that

certain surveillance videos and images had been electronically processed and enhanced to make

it possible to compare the depicted vehicle with Protho’s Ford Explorer and the depicted person

with Protho himself (who, of course, was present in court as well as presented still images). Imel

also described how certain class characteristics—this is, distinguishing marks—could be used to

compare images and videos. Based on the record, the Court concludes that Imel’s conclusions

were falsifiable and his method was generally accepted in the relevant expert community.

Specifically, his conclusions regarding matching class characteristics in images could have been

rebutted by identifying other class characteristics or reasons other than shared identity to explain

shared characteristics. Further, the general acceptance of Imel’s method was supported by the




                                                 16
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 17 of 30 PageID #:3695




fact that Imel had testified as a forensic video and photography analysis witness around 50 times

prior to this trial. The Government did not present evidence of peer review or a known error rate

in Imel’s method; nevertheless, the Government met its burden of showing that Imel’s

conclusions were reliable and would be helpful to the jury.

       Moreover, Imel’s testimony did not improperly usurp the fact-finding role of the jury. In

his testimony, Imel explained that he created a composite video by putting side-by-side a video

of an individual at a gas station and a video of Protho at the hospital later that day. (Tr. 1398.)

The purpose of this video was to portray the gait—that is, the manner in which the persons

walked. This comparison video was shown to the jury as a demonstrative exhibit. (Tr. 1722–23.)

Imel noted that the person in each of the videos appeared to point his feet outward as he walked.

The Government later played a video of Minor A’s kidnapping and invited the jury to use the

tools described by Imel to determine whether the gait of the person in the kidnapping video

matched that of Protho. While Protho contends that Imel’s testimony was highly prejudicial and

lacked foundation, he was qualified to opine on the class characteristics related to Protho’s

manner of walking, and he gave no further opinion on whether the gait of the kidnapper actually

matched Protho’s gait. That was left for the jury to determine. While Protho contends that the

danger of prejudice and confusion outweighed the probative value of Imel’s testimony, the Court

did not find Imel’s testimony confusing or misleading and it was appropriately contextualized

for the jury’s consideration.

       Lastly, Protho complains that the Government described Imel’s testimony inaccurately in

closing arguments. During closing arguments, the Government contended that the victim’s

identification of Protho was solid, and that her failure to remember every detail about him

consistently over the course of multiple interviews was best explained as normal for a young




                                                  17
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 18 of 30 PageID #:3696




child who had endured a frightening and traumatic experience and due to the fact that she was

only with her kidnapper for a short time. As the Government argued:

       [W]hen she’s talking to the police, she’s crying; she’s still afraid. Okay. When
       that’s your opportunity to view [the kidnapper], that’s a very particular type of
       opportunity to view. When that’s your opportunity to view, you don’t get an
       exhaustive list of every detail of this person’s physical appearance and their
       clothing. That’s not what you get. That’s Tony Imel’s job.

(Tr. 1903.)

       Protho contends that the Government’s reference to “Tony Imel’s job” improperly

suggested that the expert witness, not the jury, was responsible for deciding the identity of the

perpetrator. But an equally reasonable characterization Government’s argument is simply that a

minor victim of kidnapping and sexual assault would not be expected to recall identifying details

with the same level of precision as an FBI forensic examiner. The Government’s attorney did not

state that Imel had identified Protho as the kidnapper, and the closing argument did not imply

that the jury had been relieved of its fact-finding responsibility. Furthermore, the Government’s

stray statement about “Tony Imel’s job,” even if improper, was harmless in light of the copious

evidence of Protho’s guilt.

               C.      Matthew Fyie

       Fyie, a manager of design analysis engineering at Ford Motor Company, testified that

Protho’s Ford Explorer was manufactured in Kentucky and had two step-up bars at the time of

manufacture. He relied on business records from Ford that were entered into evidence. Protho

contends that this testimony should have been excluded because Fyie’s testimony was not timely

disclosed, he was not an expert in Ford vehicle products, and he had no personal knowledge of

where the vehicle was manufactured. Finally, Protho argues that he was prejudiced because the




                                                 18
    Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 19 of 30 PageID #:3697




Government relied on Fyie’s testimony to show that the vehicle used in the kidnapping was

manufactured in Kentucky to satisfy the interstate commerce element of the criminal charge.

        But the jury was properly instructed that the interstate commerce element of the crime

with which Protho was charged would be satisfied if Protho used an automobile to commit the

offense. The location of the vehicle’s manufacture was not the basis for the Government’s

argument, and Protho could not have been prejudiced by such testimony because it did not

impact any element of the offense. Further, Fyie’s extensive experience in designing and

engineering Ford vehicles qualified him to testify regarding Ford vehicles in general and the

manufacture of Protho’s vehicle in particular. An experienced Ford engineer could testify

regarding on where a vehicle was manufactured by reviewing the business records used to track

that information; the rules of evidence do not require that only someone who personally

witnessed a truck being built can opine on where it was manufactured.5 And as the Court

previously noted, Fyie’s testimony was disclosed to Protho sufficiently in advance of trial for

Protho to prepare.

        IV.     New Trial Based on Batson v. Kentucky

        Protho also seeks a new trial based on Batson v. Kentucky, 476 U.S. 79 (1986). Batson

prohibits racial discrimination in jury selection, holding that “the Equal Protection Clause

forbids the prosecutor to challenge potential jurors solely on account of their race or on the

assumption that black jurors as a group will be unable impartially to consider the State’s case

against a black defendant.” Id. at 89. Protho is black. The venire initially included six black

potential jurors. (Tr. 532, 535–36.) After the Court ruled on the parties’ challenges for cause,



5
 Notably, the business records at issue were admitted pursuant to Federal Rule of Evidence 803(6)(b) and
Protho’s counsel did not contemporaneously object to their admittance on hearsay grounds (although he
did assert a continuing objection as to their relevance.) (Tr. 877.)


                                                  19
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 20 of 30 PageID #:3698




only four of the remaining thirty-eight potential jurors were black. The Government used its

peremptory strikes to strike three of those four black jurors, including two jurors who would

have been on the jury and one who would have been an alternate. Protho also used one

peremptory strike on a black potential juror. The resulting jury, including alternates, consisted

entirely of white jurors.

       The Court evaluates a Batson challenge to the use of a peremptory strike through a three-

step analysis: first, the defendant must make a prima facie showing of discriminatory motive on

the part of the prosecutor; if the defendant does so, then the prosecutor must provide a race-

neutral reason for the challenged strike; and finally, if the prosecutor provides a race-neutral

reason, the defendant must demonstrate “that the proffered justification was pretextual” or

“otherwise establish that the peremptory strike was motivated by a discriminatory purpose.”

United States v. Stephens, 421 F.3d 503, 510 (7th Cir. 2005) (citing Batson, 476 U.S. at 98). “To

survive a Batson challenge, unlike a challenge for cause, a peremptory strike need not be based

on a strong or good reason, only founded on a reason other than race or gender.” United States v.

Brown, 34 F.3d 569, 571 (7th Cir. 1994) (emphasis omitted).

       As the Court found during jury selection, the Government’s use of its peremptory strikes

in a manner that had the effect of eliminating the only remaining black jurors in the venire

established a prima facie case of discriminatory motive. Thus, the burden shifted to the

Government to provide race-neutral reasons for its strikes. The first black juror (Juror No. 45)

had been shot in the head by a Calumet City police officer and stated that it was the norm for

police officers not to be truthful. (Tr. 453–54.) Notably, the Government planned to call several

Calumet City police officers as witnesses, and so Protho declined to pursue its challenge to this

strike further. The Government stated that the second black potential juror (Juror No. 16) seemed




                                                 20
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 21 of 30 PageID #:3699




“too stoic” because she showed little emotional response to the description of a kidnapping and

sexual assault of a child even though she was a mother, and she further stated that her

employment at a night-shift job might affect her ability to concentrate during trial. (Tr. 454,

471.) The third Black potential juror (Juror No. 16), according to the Government, had trouble

hearing and was not following the proceedings. (Tr. 455.)

       Because the Government provided race-neutral reasons, the Court proceeded to the third

Batson inquiry, where Protho had the burden of demonstrating purposeful discrimination by the

Government. Regarding the “too stoic” juror, the Court accepted the Government’s explanation

as race-neutral and did not find any pretext behind the strike. (Tr. 486–87.) Regarding the

remaining juror, the Court noted that the Government struck a white juror who was similar in

some regards, including his age and his holding an advanced degree. (Tr. 487.) Ultimately, the

Court concluded that Protho did not meet his burden.

       Renewing his argument post-trial, Protho contends that the Government’s proffered race-

neutral reasons were plainly pretextual because the Government did not strike similarly situated

white jurors who were also stoic and because the Government did not give a good reason for

striking the black juror who appeared, in the Government’s account, to have trouble hearing and

following the proceedings. The Court stands by its prior ruling that Protho failed to establish

purposeful discrimination by the Government. The Court critically questioned the Government’s

asserted reasons at trial and found then, as it finds now, that the Government provided

reasonable race-neutral reasons. Moreover, the Court notes that due to its procedure by which

the parties submitted their peremptory strikes simultaneously and without knowing the other

sides strikes, the Government would not have known that Protho would strike the fourth

remaining black juror. And it was only due to a combination of the Government’s strikes and the




                                                 21
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 22 of 30 PageID #:3700




defense’s strike that the jury was devoid of black jurors. Although the Government gave

additional reasons for its strikes as the Batson hearing occurred and in its post-trial motions, the

Court does not find any inconsistencies in the Government’s reasoning. Protho has not met his

burden of establishing purposeful discrimination as necessary for a Batson violation.

        V.      New Trial Based on Minor A’s Testimony by Closed-Circuit Television

        Protho also claims that he is entitled to a new trial based on the Court’s decision to allow

Minor A to testify via closed-circuit television. On the first day of the trial, the Government

called Minor A to the witness stand. She entered the courtroom without the jury present. Almost

immediately, she appeared to suffer what can only be described as a breakdown and had to leave

the room. Various options were explored to allow Minor A to testify. The Government

ultimately filed a motion for her to testify by two-way closed-circuit television pursuant to 18

U.S.C. § 3509 (Dkt. No. 107), which the Court granted (Dkt. No. 111). Protho contends that the

federal statute authorizing remote testimony under certain circumstances violates his Sixth

Amendment right to confront the witnesses against him and that, in any case, the Court erred in

finding that Minor A met the requirements to testify remotely under that statute.

        The Crime Control Act of 1990, as amended, provides for special procedures when a

child who was the victim of a crime of physical abuse, sexual abuse, or exploitation is called to

testify in a criminal case. See 18 U.S.C. § 3509. Under the statute, the Government may apply

for an order allowing a child victim’s testimony to be taken outside the courtroom and televised

by two-way closed-circuit television. Id. § 3509(b)(1)(A). The Court may allow a child to testify

in this manner if it finds that the child is “unable to testify in open court in the presence of the

defendant” for any of four specified reasons, including, as relevant here, because “[t]he child is

unable to testify because of fear.” Id. § 3509(b)(1)(B). The Court must support its ruling on the




                                                  22
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 23 of 30 PageID #:3701




child’s inability to testify “with findings on the record.” Id. § 3509(b)(1)(C). Ordinarily, the

Government must apply for an order under § 3509 at least seven days before the trial date. Id.

§ 3509(b)(1)(A). But the Court may also grant such an order if it “finds on the record that the

need for such an order was not reasonably foreseeable.” Id.

       Protho contends that his Sixth Amendment rights were violated by the invocation of

§ 3509 to allow Minor A to testify remotely. The Court disagrees. In Maryland v. Craig, the

Supreme Court affirmed the constitutionality of a state statute that allowed a victim of child

abuse to testify via one-way closed-circuit television. 497 U.S. 836, 855–56 (1990). In that case,

the Supreme Court held that the trial court had to make a case-specific finding that the

defendant’s presence would cause the minor trauma and fear, that testimony by closed-circuit

television was necessary to protect the welfare of the child, and that the minor’s emotional

distress is more than de minimis. See id. Although Craig did not involve § 3509, the state statute

at issue there was sufficiently similar to § 3509 that the Court finds its guidance instructive. In

finding no constitutional violation, Craig specifically addressed the compelling state interest in

protecting children from enduring a “face-to-face confrontation” with their alleged abuser in

cases involving child abuse. Id. at 855. Protho contends that the Supreme Court’s decision in

Crawford v. Washington, 541 U.S. 36 (2004), undermined its holding in Craig. But Crawford

did not overturn Craig, and this Court is not free to depart from established Supreme Court

precedent. See, e.g., United States v. Wandahsega, 924 F.3d 868, 879 (6th Cir. 2019) (holding

that Crawford did not overturn Craig); United States v. Carter, 907 F.3d 1199 (9th Cir. 2018)

(same). Protho also contends that Craig has been undermined because the Supreme Court

decided not to amend Federal Rule of Criminal Procedure 26 to expand the use of two-way




                                                 23
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 24 of 30 PageID #:3702




video testimony. But this argument has no merit, as the Supreme Court cannot be understood to

have overturned precedent merely by choosing not to amend a procedural rule.

       Further, the Court made the detailed factual findings required under § 3509 and Craig in

its February 17, 2020 Order. (Dkt. No. 111.) As explained in that Order, the Court held an

evidentiary hearing and heard testimony from Felice Weiler, the United States Attorney’s

Office’s victim witness coordinator, and Christopher Dammons, a senior inspector for the United

States Marshals Service. Weiler’s testimony indicated that Minor A intended to testify (and

appeared ready to do so) but started crying when she came to the door of the courtroom, had

difficulty breathing on the stand, and appeared to go into shock. Further, Minor A looked at

Protho while she was on the stand. After she left the courtroom, she collapsed on the floor and

sobbed, stating that she felt like she was back in the car where she was sexually assaulted.

Dammons’s testimony corroborated these facts. In sun, based on the evidence presented at the

evidentiary hearing and the Court’s own observations of Minor A’s actions and demeanor when

she was in the courtroom with Protho, the Court concluded that the Government could not have

foreseen that closed-circuit testimony would be needed, and that Minor A feared testifying in a

courtroom with Protho and would suffer emotional trauma from doing so.

       Protho contends that the Court should have questioned Minor A directly to confirm

whether and why she was afraid of testifying. But the Court had more than enough evidence

from which to conclude that the requirements for testimony by closed-circuit television had been

met. While Protho complains that the Court’s ruling prevented him from confronting and cross-

examining Minor A, he was able to (and did) cross-examine Minor A effectively. The Court also

implemented procedures allowing Protho to consult instantaneously with his attorney—who was




                                                24
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 25 of 30 PageID #:3703




in the room with Minor A while she testified and during cross-examination—during Minor A’s

testimony, thereby protecting his right to participate in his own defense.

       In short, the Court finds no error, constitutional or otherwise, in its decision to permit

Minor A to testify remotely by closed-circuit television.

       VI.     New Trial Based on Improper Comments During Closing Arguments

       Protho next contends that he is entitled to a new trial because of certain improper remarks

by the Government’s attorney during closing arguments.

       Specifically, during the Government’s rebuttal argument, the Government’s attorney

stated: “And I’m sorry that a 12—a 12-year-old girl doesn’t want to be in the same room as the

man who took her off the street and sexually assaulted her. Next time pick an older victim.” (Tr.

1974.) Protho objected, and the Court sustained the objection and immediately instructed the

jury to disregard the objectionable statement. Notably, both at the beginning of the trial and

again shortly before the start of closing arguments, the Court had also instructed the jury that

lawyers’ statements and arguments are not evidence and should not be relied upon. Given the

brevity and lack of specificity of the objectionable statement during closing arguments, the Court

determined that any further instruction would only serve to draw unnecessary attention to a

matter that otherwise would be unlikely to make an impression on the jury. Nonetheless, Protho

moved for a mistrial. The Court denied the motion, finding that the statement, while improper,

was not ultimately prejudicial.

       In this Circuit, courts engage in a two-step inquiry to evaluate whether prosecutorial

misconduct warrants a new trial. “We first determine whether the prosecutor’s conduct was

improper, and if so, we then evaluate the conduct in light of the entire record to determine if the

conduct deprived the defendant of a fair trial.” United States v. Tucker, 714 F.3d 1006, 1012 (7th




                                                 25
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 26 of 30 PageID #:3704




Cir. 2013). “[I]t is not enough that the prosecutor’s remarks were undesirable or even universally

condemned. The relevant question is whether the prosecutor’s comments so infected the trial

with unfairness as to make the resulting conviction a denial of due process.” Darden v.

Wainwright, 477 U.S. 168, 181 (1986) (internal quotation marks and citations omitted).

       Turning to the first step of the inquiry, the Government’s statements during closing

argument regarding Minor A not wanting to be in the same room as Protho were clearly

improper. The jury had heard no evidence that the victim feared testifying in front of Protho. To

the contrary, the resolution of the Government’s motion under 18 U.S.C. § 3509 was purposely

decided outside of the jury’s presence with no mention of the reason for the remote testimony

provided to the jury. All parties understood that the jury was not to hear that Minor A was

testifying from a remote location because she was afraid of Protho. Nonetheless, the

Government’s attorney suggested precisely that with his remarks. The Government maintains

that the comment was merely a response to Protho’s closing argument, which emphasized,

among other things, the lack of a “live” in-person identification of Protho by the victim. But the

Court is not persuaded by this purportedly innocent justification.

       Nonetheless, turning to the second step, the Court cannot conclude that in the context of

the entire record the Government’s inappropriate remarks deprived Protho of a fair trial. The

evidence at trial overwhelmingly indicated that Protho committed the crime and his alibi defense

was, to put it lightly, less than convincing. Further, the Court’s instruction and admonishment

allowed the jury to place the brief improper remarks in proper context: a bit of inflammatory

rhetoric, not a summation of the evidence in the case. The trial was fair, and Protho suffered no

prejudice from the Government’s remarks during closing.




                                                26
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 27 of 30 PageID #:3705




        VII.    New Trial Based on the Court’s Response to a Jury Note

        Protho also seeks a new trial based on what he perceives as the Court’s improper

response to a jury note received during deliberations.

        The evidence admitted in this case included many hours of video surveillance footage.

During their deliberations, the jury sent a note to the Court that read: “Can someone ask the U.S.

attorney to confirm which video shows the defendant getting out of his car, walking around for a

few seconds, then getting back in car, showed him from the waist down? Could be an extract of

an original video.” (Tr. 2005.) The Government recognized this request as referring to Exhibit

Number 13, as the jury’s description of the video matched the description of the video at trial.

(Tr. 651–52.) Protho’s counsel also acknowledged that Exhibit 13 was the only video showing

an individual getting out of the car, walking around, and reentering the car, where the video

captured the person only below the waist. (Tr. 2018.) While acknowledging that it could not

confirm the jury’s apparent conclusion that the person portrayed in the video was Protho, the

Court found no need to force the jurors to spend dozens of hours shifting through voluminous

videos to locate a specific exhibit that they had identified as wanting to review in the jury room.

The Court ultimately sent the following response to the jury: “The third file of Government

Exhibit 13 shows an individual from the waist down exiting and subsequently reentering a

vehicle as described in juror note No. 2.” (Tr. 2021.)

        Trial courts exercise discretion in administering trials and managing jury deliberations.

See Bollenbach v. United States, 326 U.S. 607, 612 (1946); Quercia v. United States, 289 U.S.

466, 469–70 (1933). However, courts must take special care not to intrude on the jury’s fact-

finding function. “[I]n a jury trial the primary finders of fact are the jurors. . . . The trial judge is

thereby barred from attempting to override or interfere with the jurors’ independent judgment in




                                                    27
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 28 of 30 PageID #:3706




a manner contrary to the interests of the accused.” United States v. Martin Linen Supply Co., 430

U.S. 564, 572–73 (1977). “[I]t is the law’s objective to guard jealously the sanctity of the jury’s

right to operate as freely as possible from outside unauthorized intrusions purposefully

made.” Remmer v. United States, 350 U.S. 377, 382 (1956).

        In other contexts, appellate courts have found error where the trial court intruded on the

jury’s fact-finding authority. For example, in United States v. Miller, the trial court responded to

the jury’s questions with information endorsing the jurors’ “preliminary, possibly non-

unanimous, interpretation of the indictment,” and identifying for the jury evidence that, in the

Court’s opinion, related to certain charges. 738 F.3d 361, 384 (D.C. Cir. 2013). The D.C. Circuit

found reversible error because the trial court’s response constituted “confirmatory agreement”

and even “affirmative advocacy,” tainting the deliberative process. Id. at 386. Here, however,

there was no disputed fact at issue. The jury simply asked for help locating a particular piece of

evidence among many hours of video footage. Having confirmed with the parties that only one

video exhibit corresponded to the request, the Court identified that exhibit for the jury.

        While Protho claims that the Court provided substantive evidence directly to the jury

through its response to the jury’s request, the Court did no such thing. The parties conceded that

the Court’s description of the video’s contents was accurate and not at issue. Although the

Court’s response did not further instruct the jurors that it was their responsibility to determine

the identity of the person depicted in the video, it also did not endorse the jury’s apparent

conclusion that the video pictured Protho and instead carefully described the contents of the

video without making such an identification. The Court finds no error, no prejudice, and no basis

to order a new trial.




                                                 28
  Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 29 of 30 PageID #:3707




       VIII. New Trial Based on Superseding Indictments and Enhanced Penalty

       Protho also challenges the procedures by which the Government charged him and

pursued an enhanced penalty for his offense.

       Because Protho was convicted pursuant to 18 U.S.C. § 1201(g)(1), he is subject to a

mandatory minimum sentence of 20 years’ imprisonment. The mandatory minimum applies

when the victim is under 18 years old, the perpetrator is 18 years old or older, and the perpetrator

is not a parent, grandparent, brother, sister, aunt, uncle, or individual having legal custody of the

victim. Id. Shortly prior to the originally scheduled trial date, Protho filed a motion in limine to

prevent the Government from seeking an enhanced sentence based on the fact that none of the

required elements under § 1201(g)(1) were charged in the indictment. (Dkt. No. 66.) In response,

the Government obtained a Superseding Indictment, which Protho then moved to dismiss on

speedy trial and due process grounds. (Dkt. Nos. 67, 72.) The Court denied Protho’s motion to

dismiss, finding that dismissal would be justified only if the Government had acted vindictively

in response to Protho’s assertion of his rights and finding no such evidence.

       Protho now contends that because the Government did not seek to obtain the Superseding

Indictment until Protho filed his motion in limine, the Court should infer vindictive retaliation

based on the sequence of events. Protho further contends that because he raised “reasonable

doubt that the government acted properly,” an evidentiary hearing should have been held. See

United States v. Falcon, 347 F.3d 1000, 1006 (7th Cir. 2003). But Protho did not raise

reasonable doubt as to the propriety of the Government’s actions. To the contrary, Protho knew

from the time the charges were first instituted against him that the Government intended to seek

an enhanced penalty. In fact, the original grand jury indictment, returned on January 25, 2018,

explicitly alleged that Protho violated 18 U.S.C. § 1201(g)(1)—the 20-year mandatory minimum




                                                  29
    Case: 1:17-cr-00827 Document #: 190 Filed: 03/17/21 Page 30 of 30 PageID #:3708




clause. That the original indictment failed to allege the elements necessary to obtain that

sentencing enhancement was an oversight by the Government—one that it sought to correct by

obtaining the Superseding Indictment. Rather than showing that the Government acted

vindictively after receiving Protho’s motion in limine, the timing of the relevant events indicates

that the Government acted to correct its unintentional omission of the allegations necessary for

the penalty enhancement once that omission was brought to its attention by the motion in

limine.6

                                              CONCLUSION

        For the above reasons, Protho’s motions for a new trial and for a judgment of acquittal

(Dkt. Nos. 150, 152) are denied.

                                                             ENTERED:



Dated: March 16, 2021                                       __________________________
                                                            Andrea R. Wood
                                                            United States District Judge




6
  With his present motions, Protho also has renewed and incorporated his past motions and arguments,
which included a prior motion for new trial and motion in arrest of judgment pursuant to Federal Rule of
Criminal Procedure 34. (Dkt. Nos. 126, 127.) Those motions are denied for the reasons given in this
opinion. Protho’s first motion for new trial, in particular, contains only a bulleted list of decisions by this
Court that Protho disagrees with and the contention that the Court “erred” in each one; for example, by
denying Protho’s motion for attorney voir dire and refusing to ask some of Protho’s voir dire questions.
By failing to develop these arguments, Protho has waived them. United States v. Foster, 652 F.3d 776,
792 (7th Cir. 2011) (“As we have said numerous times, undeveloped arguments are deemed waived.”)
(internal quotation marks omitted). The Court has also reviewed the alleged errors and finds that, to the
extent they are not directly addressed in this opinion, they do not rise to the level of prejudice that would
warrant a new trial, which, as discussed above, is reserved for “the most extreme cases.” Linwood, 142
F.3d at 422. Finally, Protho’s motion in arrest of judgment contends that the Court lacked jurisdiction
over Protho’s offense because Congress lacked authority to regulate his actions under the Commerce
Clause, a position that the Court has rejected in this opinion.


                                                      30
